          Case 2:19-cv-00071-wks Document 129 Filed 06/21/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT

ALBIN MELI, et al.                            )
                                              )
                Plaintiffs,                   )
                                              )
v.                                            )       Civil Action No. 2:19–CV–71
                                              )
CITY OF BURLINGTON, VERMONT,                  )
et al.,                                       )
                                              )
                Defendants.                   )

                         REVISED DISCOVERY SCHEDULE/ORDER

The parties submit the following Discovery Schedule pursuant to Local Rule 26(a)(2):

                                        INTRODUCTION

     1. In this case, discovery maybe needed on the following subjects:

        All claims and defenses raised in Plts.’ Complaint and Defs.’ Answer.

        Unless noted here to the contrary and in more detail, discovery in this matter shall not be

        conducted in phases or limited to particular, enumerated issues.

     2. The parties have conferred about disclosure, discovery, and preservation of electronically

        stored information (“ESI”). Unless noted otherwise, ESI shall be produced in the

        following format9s): native format or .pdf.

     3. The parties have conferred about claims of privilege and claims of protection as trial-

        preparation materials. The parties have agreed on the following procedure to assert these

        claims after production: privilege log.

     4. Any changes in the limitations on discovery imposed under the Federal Rules of Civil

        Procedure or the Local Rules for this District shall be specifically described below. \
           Case 2:19-cv-00071-wks Document 129 Filed 06/21/21 Page 2 of 3




                                                 DEADLINES

    5. The parties shall serve initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) on or before

        08/27/2019.

    6. The parties shall serve all interrogatories and requests for production on or before

        09/27/2019.

    7. Depositions of all non-expert witnesses shall be completed by 07/14/2021.

    8. Plaintiff shall submit expert witness reports on or before 09/01/2020.1

        Depositions of plaintiff’s expert witnesses shall be completed by 07/14/2021.

    9. Defendant shall submit expert witness reports on or before 03/01/2021.

        Depositions of defendant’s expert witnesses shall be completed by 07/14/2021.

    10. The Early Neutral Evaluation session shall be conducted on 7/23/2020 at 09:00 a.m. The

        parties have agreed that Michael Marks will serve as the nearly neutral evaluator. (Note:

        Paragraph 10 only applies to ENE-eligible cases pursuant to Local Rule No. 16.1.)

    11. The parties shall serve all requests for admission on or before 01/15/2021.

    12. All discovery shall be completed by 07/14/2021(no later than 8 months after filing of the

        Answer or Third-Party Answer).

    13. Motions for joinder of parties and amendments to the pleadings shall be filed on or before

        09/01/2019.

    14. Motions, including summary judgment motions but excluding motions relating to the

        conduct of the trial, shall be filed on or before 07/01/2021.

    15. This case shall be ready for trial by 11/01/2021.




1
 On or before January 4, 2021, Plaintiffs may disclose an additional vocational rehab expert; Defendants to disclose
vocational rehab expert February 4, 2021; and parties shall complete depositions of these experts by April 1, 2021.
        Case 2:19-cv-00071-wks Document 129 Filed 06/21/21 Page 3 of 3



                                                /s/ William K. Sessions III
APPROVED AND SO ORDERED:                       __________________________
                                               U.S. District Judge
       June 21, 2021
Date: __________________________



Local Form/Rule 26(a)(3)
